This is an appeal on questions of law from a judgment of the Court of Common Pleas, wherein the plaintiff, by petition, prayed for an order to vacate the judgment denying a divorce on her petition, the records showing that the cross-petition of defendant for divorce was likewise denied. The court, by that decree, after denying relief to either party, ordered defendant to pay to plaintiff as support for the minor child of the parties the sum of $15 a week. The plaintiff relies upon the transcript of entries to demonstrate the error.
Upon consideration, we hold that, an order having been made for support, all orders made in respect thereto are valid up to and including the time that the divorce decree was denied both parties. Insofar as there has been any accrual of delinquent payments pendente lite, the judgment of the court concerning these orders must be affirmed. However, upon the dismissal of the petition for divorce, the court was without jurisdiction to make an order relating to the future support of the minor child of the parties. Insofar as the order of the court relates to future support on and after the dismissal of the divorce petition, the judgment is reversed and cause remanded with instructions to strike from the judgment the order requiring defendant to pay $15 a week as support for the minor child of the parties from and after the date upon which a judgment of divorce was denied.
We, therefore, affirm the judgment in part and reverse the judgment in part and remand with instructions to modify the judgment in accordance with this opinion.
See Lewis v. Lewis, 103 Ohio App. 129, 144 N.E.2d 887;Schaffer v. Schaffer, 114 Ohio St. 309, 151 N.E. 186; Haynie
v. Haynie, 169 Ohio St. 467, 159 N.E.2d 765.
Judgment accordingly.
HURD, P. J., KOVACHY and SKEEL, JJ., concur. *Page 105